El Juez PeesideNte Se. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que aparte de la descripción dé la finca que obra inserta en la certificación librada por el Secretario de la Corte de Distrito de Mayagüez, con referencia al escrito de promoción del informativo y que constituye un documento auténtico á los efectos de la inscripción, con arreglo al artículo 3o. de la Ley Hipotecaria vigente en esta Isla, es evidente que no constando en el auto dictado por el Juez de la referida Corte de Distrito el procedimiento seguido para acreditar el dominio de la finca rústica de que se trata, carece el documento presentado de los elementos necesarios para que el Regis-trador pueda verificar la inscripción con los requisitos que prescribe el artículo 440 del Reglamento de la misma Ley Hipotecaria.
Considerando: que adoleciendo el auto de aprobación del informativo de defectos tan sustanciales no procede inscribir el dominio de la finca de que se trata.
Vistas las disposiciones legales citadas.
*551Se confirma la negativa del Begistrador de la Propiedad sustituto de Mayagüez á inscribir el documento de referencia y que ha dado motivo al presente recurso, y devuálvasele con copia certificada de la presente resolución para su conoci-miento y el del interesado y á los demás efectos legales que sean procedentes.

Confirmada.

Jueces concurrentes: Sres. Hernández, higueras, Mac-Leary y Wolf.